Case: 20-30744     Document: 00516392733         Page: 1     Date Filed: 07/13/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 13, 2022
                                  No. 20-30744
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Neguel Alfonso Morris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:19-CR-163


   Before Dennis, Higginson, and Costa, Circuit Judges.
   Per Curiam:
          In this criminal appeal, the defendant, Neguel Morris, presents two
   issues. First, whether evidence discovered after a consent search of Morris’s
   car should be suppressed because law enforcement stopped Morris without
   reasonable suspicion or overbore his free will to obtain consent to search his
   vehicle. Second, whether at sentencing the district court erred in holding
   that Morris was ineligible for a minor role adjustment because the other
   participants in the crime had not been indicted or otherwise identified.
          We are convinced that the sheriff’s deputies in this case effected a
Case: 20-30744      Document: 00516392733           Page: 2    Date Filed: 07/13/2022




                                     No. 20-30744


   stop of Morris under the Fourth Amendment. Because the district court held
   that Morris was not stopped, it did not determine whether the deputies had
   reasonable suspicion to do so. This is a determination that the district court
   must make in the first instance, as it usually involves assessing the credibility
   of witnesses and weighing this evidence under the totality of the
   circumstances.    We therefore VACATE the district court’s denial of
   Morris’s motion to suppress and REMAND for reconsideration of his
   motion to suppress in light of this opinion. Because this decision, by the
   terms of Morris’s plea agreement, permits Morris to withdraw his guilty plea,
   and thus vacate his conviction, we DISMISS the appeal of Morris’s
   sentence without prejudice such that he may reinstate the appeal of his
   sentence should he elect to maintain his guilty plea.
                                         I.
          In August 2018, Morris began a drive from South Texas to the East
   Coast with a kilogram of heroin. Late one night, Morris stopped at the
   Wagin’ Cajun Truck Stop outside Lake Charles, Louisiana. He parked his
   rental car in a dark lot behind the truck stop casino among several large trucks
   and went to sleep in his car. Two uniformed deputies with the Calcasieu
   Parish Sheriff’s Office noticed Morris’s car while on foot patrol in the area.
   As they began to walk towards his car, Morris started to drive away. One of
   the deputies flagged Morris down and Morris stopped. After asking Morris
   a few questions, the deputy took his driver’s license to confirm his identity
   and check for any open warrants. Shortly thereafter, two more deputies
   walked up and joined the other two at Morris’s car. After roughly two
   minutes of questioning, one of the deputies asked Morris to step out of the
   car. Morris complied, and the deputy began a new round of questioning.
          “Here’s the deal man,” he told Morris, “We’re trying to make sure
   there is no illegal activity here. This is a high drug area. The more you




                                          2
Case: 20-30744      Document: 00516392733           Page: 3     Date Filed: 07/13/2022




                                     No. 20-30744


   cooperate, the faster you cooperate, the faster we’ll be done and let you go
   about your way.” The deputy asked Morris if he had been drinking, doing
   any drugs, or breaking into any trucks. Morris replied in the negative, and
   the deputy again advised him, “The more you cooperate, the faster we get
   done.” The deputy’s questioning then turned to searching Morris. He asked
   Morris for consent to search his person and his car. When Morris agreed
   only to a personal search, the deputy asked again for consent to search his
   car. Morris declined, saying there was nothing in the car. The deputy asked
   a third time and Morris responded by asking if the deputy had a warrant. He
   said he did not need one if Morris would give his consent. Morris started to
   respond, “There is nothing, I’m not doing nothing” but the deputy cut him
   off. “I already explained to you dude . . . This is a high drug area . . . We just
   want to make sure you’re not up to any type of shenanigans or shit. Like I
   said, the more you cooperate, the faster you cooperate, the faster we’ll be
   done with this. So, can we search your car?” Morris paused and said there
   was nothing in his car and that he was just trying to get some sleep. The
   deputy then said “If you want to go back to sleep, let us…people who are
   innocent don’t—” Appearing exasperated, Morris then opened the back
   door of his car and said the deputies could conduct their search.
          After a brief search, the deputies discovered a glass pipe and a duct-
   taped package of about one kilogram of heroin. A grand jury indicted Morris
   on one count of possession with intent to distribute a kilogram or more of
   heroin. Morris moved to suppress the evidence and a magistrate held a
   hearing where three of the four deputies involved in the arrest testified. The
   district court, adopting the magistrate’s report and recommendation, denied
   Morris’s motion. The court held that Morris had not been stopped under
   the Fourth Amendment because the deputies did not physically block
   Morris’s vehicle and “nothing in the tone of the deputies or questions asked”
   would have made a reasonable person feel he was not free to leave. The court




                                           3
Case: 20-30744      Document: 00516392733           Page: 4    Date Filed: 07/13/2022




                                     No. 20-30744


   stated that because there was no stop, the deputies did not need reasonable
   suspicion to justify their encounter with Morris. The court also held that
   Morris’s consent to search his vehicle was freely and voluntarily given,
   validating the warrantless search. Shortly after his motion was denied,
   Morris conditionally pleaded guilty.
                                          II.
          Our Court reviews a district court’s determination whether a Fourth
   Amendment seizure occurred for clear error. United States v. Mask, 330 F.3d
   330, 334 (5th Cir. 2003). We must view the evidence in the light most
   favorable to the prevailing party below. Id. at 335.
                                       III.
          Morris sought to suppress evidence discovered in a search to which
   he allegedly consented. Consent typically renders a search lawful, but when
   given during an illegal detention the consent may not be enough to “dissipate
   the taint” of the Fourth Amendment violation. United States v. Chavez-
   Villarreal, 3 F.3d 124, 127 (5th Cir. 1993) (citing Brown v. Illinois, 422 U.S.
   590 (1975)). Consent must be both voluntary and given as an independent
   act of free will in order to attenuate its connection with the illegal detention.
   Id. Where neither of those conditions is present, consent is “obtained by
   exploitation of the illegality,” and evidence discovered during the alleged
   consent search must be suppressed. Brown, 422 U.S. at 600. The first of this
   two-pronged inquiry, voluntariness, “focuses on coercion,” while the
   independent act of free will prong examines any “causal connection” with
   the constitutional violation. Chavez-Villarreal, 3 F.3d at 127. The threshold
   question, then, in determining whether this alleged consent search was
   constitutional is the question of whether there was a stop triggering the
   Fourth Amendment’s protections in the first place.




                                           4
Case: 20-30744        Document: 00516392733         Page: 5     Date Filed: 07/13/2022




                                     No. 20-30744


                                            A.
          The district court determined that the deputies’ encounter with
   Morris was not a stop under the Fourth Amendment because the deputies
   “did not physically block[] Morris’s egress,” the encounter was brief, and,
   according to the district court, “nothing about the tone of the deputies or the
   questions asked would have made defendant feel he was not free to leave.”
   This analysis failed to properly analyze several key facts in the record that are
   highly probative under our precedents. It also clearly erred in concluding
   that the deputies’ questioning, which expressly conditioned Morris’s release
   on his permitting the deputies to search his car, “would not have made [a
   reasonable person] feel he was not free to leave.”
          In its most general formulation, a stop occurs when someone submits
   to a governmental show of authority that would cause a reasonable person to
   believe that she was not free to leave. California v. Hodari D., 499 U.S. 621,
   627–28 (1991). Shows of authority include visual signals meant to bring a
   person to a stop, such as the familiar flashing red and blue lights of a police
   cruiser, id. at 628, in addition to physical obstacles like a roadblock, Brower v.
   Cnty. of Inyo, 489 U.S. 593, 599 (1989). Whether a reasonable person would,
   in the face of such a show, believe himself free to leave requires analyzing the
   totality of circumstances, including the number of officers present, and
   whether the tone or content of questions indicates that “compliance with the
   officer’s request might be compelled.” United States v. Mendenhall, 446 U.S.
   544, 554 (1980).
          Considering these authorities, we believe the district court erred in
   concluding that the deputies, who testified at the suppression hearing that
   they “flagged down” Morris’s car, did not make a show of authority that a
   reasonable person would feel compelled to obey. It is unclear how the
   command of a visual signal from officers on foot differs materially from the




                                           5
Case: 20-30744      Document: 00516392733           Page: 6     Date Filed: 07/13/2022




                                     No. 20-30744


   flashing lights of a police cruiser. See Hodari D., 499 U.S. at 628; Delaware
   v. Prouse, 440 U.S. 648, 657 (1979) (stops “generally entail law enforcement
   officers signaling a moving automobile to pull over”).             Additionally,
   motorists are required by law in Louisiana to obey any direction from a police
   officer, including hand signals. La. R.S. 32:56; Landry v. State Farm Ins. Co.,
   529 So. 2d 417, 427 (La. Ct. App. 1 Cir. 1988). Once the deputies signaled
   Morris to stop, Louisiana law required that he do so. He was not free to
   continue driving away. Though little detail was provided at the suppression
   hearing as to how exactly the deputies “flagged down” Morris, the district
   court’s analysis erred in focusing on whether the deputies blocked Morris’s
   path, rather than examining whether they made a show of authority that a
   reasonable person would believe he was obligated to submit to. An officer’s
   visual signal for a motorist to stop—whether made by hand or lights and
   sirens—is such a show of authority. Because a search or seizure must be
   “justified at its inception,” United States v. Brigham, 382 F.3d 500, 506 (5th
   Cir. 2004) (en banc), for the purposes of the Fourth Amendment the stop
   occurred, and sufficient cause was required, when the deputies flagged
   Morris down.
          Independently of this error, the district court made two additional
   errors in analyzing whether the deputies effected a stop in their encounter
   with Morris. First, the district court appears not to have considered whether
   the deputy’s order for Morris to exit his vehicle converted this encounter into
   a stop. We have held in similar circumstances that an officer’s order to exit
   a vehicle initiates a seizure. See United States v. Hill, 752 F.3d 1029, 1033 (5th
   Cir. 2014). Under the Fourth Amendment’s “free to leave” test, it is hard
   to conclude that a person ordered to a certain location by police would feel
   free to leave. See also United States v. McKinney, 980 F.3d 485, 491 (5th Cir.
   2020) (seizure occurred when police ordered woman walking away from
   officers to return). Failure to consider this key fact was also error.




                                           6
Case: 20-30744      Document: 00516392733          Page: 7     Date Filed: 07/13/2022




                                    No. 20-30744


          Second, the district court clearly erred in concluding that “nothing
   about the tone of the deputies or the questions asked would have made
   [Morris] feel he was not free to leave.” We can find no facts in the record to
   support this conclusion, only those that clearly show the opposite. The
   deputy interrogating Morris repeatedly conditioned Morris’s release on his
   compliance with the deputy’s demands. The deputy told Morris four times
   during the encounter that the more Morris’s cooperated, the sooner the
   deputies would let him go. Put another way, Morris was not free to go until
   he cooperated with the deputy’s demands. It is not clear how the district
   court could conclude from this that a reasonable person in Morris’s position
   would feel free to leave. Both the express terms of the deputy’s demand and
   the fact that he repeated it multiple times in response to Morris’s hesitations
   suggest inescapably that “compliance with the officer’s request might be
   compelled.” Mendenhall, 446 U.S. at 554; see also Hamilton v. McLemore, No.
   2:19-CV-47, 2021 WL 3719559, at *7 (S.D. Miss. Mar. 31, 2021) (finding
   seizure where officers told witness she could not leave because “we just need
   to do what we gotta do” and when witness said she was going home, officers
   stated “[n]ot yet you’re not, not until we release you”).
          The district court erred in concluding there was no stop under the
   Fourth Amendment when the deputies “flagged down” Morris. The district
   court also erred in failing to consider whether the deputies effected a stop
   when they ordered Morris out of his car and told him he was not free to leave
   until he cooperated with their demands to search his car.
                                          B.
          The fact that Morris was stopped changes the analysis. If the deputies
   stopped Morris without reasonable suspicion of criminal activity, they
   violated the Fourth Amendment. Terry v. Ohio, 392 U.S. 1, 27 (1968). If they
   violated the Fourth Amendment, that may have tainted the consent Morris




                                         7
Case: 20-30744      Document: 00516392733           Page: 8    Date Filed: 07/13/2022




                                     No. 20-30744


   ultimately gave for the search. Chavez-Villarreal, 3 F.3d at 127. And if there
   was no valid consent, the evidence discovered in that search must be
   suppressed as fruits of the poisonous tree. United States v. Jenson, 462 F.3d
   399, 408 (5th Cir. 2006).
          But it is not the place of our court to decide in the first instance the
   key issue of whether there was reasonable suspicion for the deputies’ stop.
   Reasonable suspicion is a fact-intensive inquiry, and in our judicial system
   the district court is the superior factfinder. Ornelas v. United States, 517 U.S.
   690, 699 (1996).     The Supreme Court has made clear that the initial
   reasonable suspicion determination should be made by the “resident judge,”
   that is, the trial court of first instance, and the courts of appeals must give
   “due weight” to that court’s “factual inferences.” United States v. Arvizu,
   534 U.S. 266, 273–74 (2002) (quoting Ornelas, 517 U.S. at 699). This
   primacy of the district court is especially critical here, where the principal
   evidence of the circumstances of the deputies’ stop was the testimony of the
   deputies themselves. The district courts are uniquely positioned to analyze
   the credibility and weight of witness testimony. See United States v. Gibbs,
   421 F.3d 352, 357 (5th Cir. 2005) (“One of the most important principles in
   our judicial system is the deference given to the finder of fact who hears the
   live testimony of witnesses because of his opportunity to judge the credibility
   of those witnesses.”) (quoting Louis v. Blackburn, 630 F.2d 1105, 1109 (5th
   Cir. 1980)).
          The Government argues that the deputies had reasonable suspicion
   even on the facts adduced at Morris’s suppression hearing.             It points
   primarily to the fact that Morris was parked in an area of the truck stop where
   trucks usually park. The principal evidence supporting the proposition that
   cars do not typically park in this area of Wagin’ Cajun is that the deputies,
   drawing on their experience patrolling the truck stop, said so. But as
   mentioned above, determining the credibility and weight of this testimonial



                                          8
Case: 20-30744      Document: 00516392733          Page: 9     Date Filed: 07/13/2022




                                    No. 20-30744


   evidence falls first to the district court. It is not beyond peradventure that
   this testimony could be seen as lacking credibility considering the deputies
   also testified that they did not believe they would be justified in stopping
   Morris. Nor is it impossible that this evidence would fail to carry much
   weight in light of the other evidence that Morris parked in an arguably
   reasonable location, near the entrance to the truck stop.
          The cases the Government cites also do not convince us that there
   would be reasonable suspicion no matter how the district court weighed this
   evidence. In United States v. Gutierrez-Parra, cited in the Government’s
   brief, officers observed a FedEx tractor trailer pull into a vacant car wash and
   body shop late at night, followed by a white minivan. 711 F. App’x 752, 753
   (5th Cir. 2017). The officers “became suspicious of the truck and minivan
   because all nearby businesses were closed, and [they] had never seen a FedEx
   truck in that area at that hour.” Id. Thus, it was not only that the FedEx
   truck was “out of place,” but also that the truck was likely not there for a
   legitimate reason given that all the businesses were closed. Morris’s decision
   to park at an open business, near an entrance to that business, is not as
   inexplicable as the FedEx truck’s decision to park in a vacant car wash late at
   night when all the nearby businesses were closed.
          The Government also points to a recent decision from our court,
   United States v. Flowers, 6 F.4th 651 (5th Cir. 2021). There, police officers
   surrounded a car parked in a convenience store parking lot because the
   occupants did not leave to go into the store after “10–15 seconds” of
   observation. Id. at 654. The court stated that the defendants’ location at this
   parking was lot was “determinative,” not because it was an unusual place for
   them to be, but rather because it was at the “exact streets” where the officers
   had made a series of arrests for “recent violent crime[s] and burglaries.” Id.
   at 656, 654. Indeed, the fact that there were recent arrests at that location
   had to be determinative for the Flowers court, as a location’s general status as



                                          9
Case: 20-30744       Document: 00516392733            Page: 10   Date Filed: 07/13/2022




                                       No. 20-30744


   a high-crime area is not enough to justify a stop under the Fourth
   Amendment. Illinois v. Wardlow, 528 U.S. 119, 124 (2000). Though the
   deputies did testify that Wagin’ Cajun was a high crime area, there is no
   evidence in the record of a recent spate of crimes at the casino truck stop or
   other specific reasons to suspect cars parked in the truck area may be up to
   no good. Without this “determinative” fact, Flowers does not control. The
   district court, whose institutional capacity for factfinding is superior to ours,
   must make the initial determination whether there was reasonable suspicion
   to stop Morris.
                                   *        *         *
          The district court clearly erred in determining that no Fourth
   Amendment stop occurred when the deputies flagged down Morris’s car, or
   when they ordered him to get out and told him that his release depended on
   his cooperation in allowing them to search his car. We therefore VACATE
   the district court’s denial of Morris’s motion to suppress and REMAND for
   the district court to determine, consistent with this opinion, whether this
   stop and subsequent search complied with the requirements of the Fourth
   Amendment.




                                            10